- Midland National Life Insurance Company March 5, 2010 Securities and Exchange Commission treet, N.E. Washington DC 20549 RE: Midland National Life Separate Account A File Number 333-148824 Variable Universal Life  Death Benefit (VUL - DB) Commissioners: On behalf of Midland National Life Insurance Company (Midland National), enclosed for filing under the Securities Act of 1933 (the 1933 Act) and the Investment Company Act of 1940 please find a copy of Post-Effective Amendment No. 3 to the above-referenced registration statement. This amendment is being filed pursuant to paragraph (a) (1) of Rule 485 under the 1933 Act. This amendment is being filed under paragraph 485 (a) to add a description of an Asset Allocation Program that can be a dynamic (opt-out) program with Sammons Advisor Services as the investment advisor. We intend to add the same description of the Asset Allocation Program to other Midland National products listed in Appendix A, in amendments to be filed in April under paragraph (b) of Rule 485. Accordingly, we intend for this to be a template filing, and we respectfully request the staffs consent and approval to add the same description of the Asset Allocation Program (as revised to reflect any staff comments) to those other fillings pursuant to subparagraph (b)(vii) of Rule 485. Of course, such other filings will not contain any other disclosures that would disqualify them from going effective pursuant to paragraph (b) of Rule 485. Certain routine annual updating information, along with Financial Statements, will be filed in an amendment to this registration statement to be filed in April pursuant to Rule 485 (b). If you have any comments or questions about this filing, please contact Fred Bellamy of Sutherland at 202-383-0126 or fred.bellamy@sutherland.com. Sincerely, /s/ Jason L. Bradshaw Senior Variable Compliance Consultant cc: Frederick R. Bellamy Sutherland APPENDIX A Variable Universal Life 33-16354 Variable Universal Life 2 33-76318 Foundation Variable Universal Life 1.1 Variable Universal Life 3 Variable Universal Life 4 333-14061 Premier Variable Universal Life 1.1 Variable Executive Universal Life Variable Executive Universal Life 2 333-14081 Survivorship Variable Universal Life 333-80975 Advisor Variable Universal Life Advanced Variable Universal Life 333-58300 Variable Universal Life  Cash Value Variable Universal Life  Cash Value 2 333-148111 Variable Universal Life  Death Benefit 333-148824 Premier Variable Universal Life III 333-153825 As filed with the Securities and Exchange Commission on March 5 , Registration File No. 333-148824 811-05271 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC 20549 FORM N-6 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 [ ] PRE-EFFECTIVE AMENDMENT NO. _ [ ] POST-EFFECTIVE AMENDMENT NO. _ 3_ _ [ X ] and/or REGISTRATION STATEMENT UNDER THE INVESTMENT COMPANY ACT OF 1940 [ ] AMENDMENT NO. _126 [ X ] (Check appropriate box or boxes.) Midland National Life Separate Account A (Exact name of registrant) MIDLAND NATIONAL LIFE INSURANCE COMPANY (Name of depositor) One Sammons Plaza Sioux Falls, South Dakota 57193-9991 (Address of depositors principal executive offices) Depositors Telephone Number, including Area Code: (605) 335-5700 Stephen P. Horvat, Jr. Copy to: Senior Vice President - Legal Midland National Life Insurance Company Frederick R. Bellamy, Esq. One Sammons Plaza Sutherland Asbill & Brennan LLP Sioux Falls, South Dakota 57193-9991 1275 Pennsylvania Avenue, N.W. (Name and address of agent for service) Washington, DC 20004-2415 Approximate Date of Proposed Public Offering: As soon as practicable after the effective date of this registration statement. It is proposed that this filing will become effective (check appropriate box): o immediately upon filing pursuant to paragraph (b) x on May 1, 2010 pursuant to paragraph (b) o 80 days after filing pursuant to paragraph (a)(i) o on pursuant to paragraph (a)(i) of Rule 485 If appropriate check the following box: o This post-effective amendment designates a new effective date for a new effective date for a previously filed post-effective amendment Title of Securities Being Registered: Individual Flexible Premium Variable Life Insurance Policies VUL - DB VARIABLE UNIVERSAL LIFE - DB Flexible Premium Variable Life Insurance Policy Issued By: Midland National Life Insurance Company One Sammons Plaza  Sioux Falls, SD 57193 (605) 335-5700 (telephone)  (800) 272  1642 (toll free telephone number) (605) 373-8557 (facsimile for transaction requests)  (605) 335-3621 (facsimile for administrative requests) Through the Midland National Life Separate Account A Variable Universal Life - DB (the policy) is a life insurance policy issued by Midland National Life Insurance Company. The policy: provides insurance coverage with flexibility in death benefits and premiums; pays a death benefit if the Insured person dies while the policy is still inforce ; can provide substantial policy fund build-up on a tax-deferred basis. However, there is no guaranteed policy fund for amounts You allocate to the investment divisions . You bear the risk of poor investment performance for those amounts. lets You borrow against Your policy, withdraw part of the net cash surrender value , or completely surrender Your policy. There may be tax consequences to these transactions. Loans and withdrawals affect the policy fund , and may affect the death benefit . After the first premium, You may decide how much Your premiums will be and how often You wish to pay them, within limits. You may also increase or decrease the amount of insurance protection, within limits. Depending on the amount of premiums paid, this may or may not be a Modified Endowment Contract ( MEC ). If it is a MEC , then loans and withdrawals may have more adverse tax consequences. You have a limited right to examine Your policy and return it to Us for a refund. This prospectus generally describes policies that include the Premium Guarantee Rider, which will automatically be included in all policies with an application date on or after March 26, 2009. While the Premium Guarantee Rider is in effect, it could prevent your policy from lapsing during certain periods IF certain conditions are met. However, there is an extra charge for this rider, and while the Premium Guarantee Rider is in effect, there are severe restrictions on Your investment options. The terms of the Premium Guarantee Rider require that your policy fund be allocated only to one of the three following investment options: Option 1.You can choose to allocate 100% of Your policy fund and premium payment allocation to one of the five Lifestyle funds available with this policy. Option 2. You can choose to allocate 100% of Your policy fund and premium payments to one of the five asset allocation models available with this policy. Option 3. You can choose to allocate 25% of your policy fund and premium payments to the General Account and the remaining 75% to either Option 1 or Option 2. The Premium Guarantee Rider will terminate if for any reason Your policy fund is not allocated in accordance with one of those three investment options, or if automatic quarterly rebalancing is not in effect. You can cancel the Premium Guarantee Rider at any time. If the Premium Guarantee Rider is NOT in effect, then You may allocate Your policy fund to Our General Account and up to fifteen investment divisions . Each division invests in a specified mutual fund portfolio. The mutual fund portfolios are part of the following series funds or trusts: 1. AIM Variable Insurance Funds (Invesco 7. MFS ® Variable Insurance Trusts Variable Insurance Funds) 2. Alger Portfolios 8. Neuberger Berman AMT Portfolios 3. American Century Variable Portfolios, Inc. 9. PIMCO Variable Insurance Trust 4. Fidelity ® Variable Insurance Products 10. ProFunds VP 5. Goldman Sachs Variable Insurance Trust 11. Van Eck VIP Trust 6. Lord Abbett Series Fund, Inc. 12. Vanguard ® Variable Insurance Funds You can choose among the fifty-eight investment divisions listed on the following page. Your policy fund in the investment divisions will increase or decrease based on investment performance. You bear this risk. You could lose the amount You invest and lose Your insurance coverage due to poor investment performance. No one insures or guarantees the policy fund allocated to the investment divisions . Separate prospectuses describe the investment objectives, policies and risks of the portfolios. The Securities and Exchange Commission has not approved or disapproved of these securities or determined if this prospectus is truthful or complete. Any representation to the contrary is a criminal offense. May 1, SEPARATE ACCOUNT INVESTMENT PORTFOLIOS Alger Capital Appreciation Portfolio Invesco V.I. Global Health Care Fund 3 Alger Large Cap Growth Portfolio Invesco V.I. International Growth Fund 4 Alger Mid Cap Growth Portfolio Lord Abbett Series Fund, Inc. Capital Structure Portfolio 5 American Century VP Capital Appreciation Fund Lord Abbett Series Fund, Inc. Growth and Income Portfolio American Century VP International Fund Lord Abbett Series Fund, Inc. International Portfolio American Century VP Value Fund Lord Abbett Series Fund, Inc. Mid-Cap Value Portfolio Fidelity VIP Asset Manager SM Portfolio MFS ® VIT Growth Series Fidelity VIP Asset Manager: Growth ® Portfolio MFS ® VIT New Discovery Series Fidelity VIP Balanced Portfolio MFS ® VIT Research Series Fidelity VIP Contrafund ® Portfolio MFS ® VIT Total Return Series Fidelity VIP Equity-Income Portfolio MFS ® VIT Utilities Series Fidelity VIP Freedom 2010 Portfolio Neuberger Berman AMT Regency Portfolio Fidelity VIP Freedom 2015 Portfolio PIMCO VIT High Yield Portfolio Fidelity VIP Freedom 2020 Portfolio PIMCO VIT Real Return Portfolio Fidelity VIP Freedom 2025 Portfolio PIMCO VIT Total Return Portfolio Fidelity VIP Freedom 2030 Portfolio ProFund VP Japan Fidelity VIP Freedom Income Portfolio ProFund VP Oil & Gas Fidelity VIP Growth & Income Portfolio ProFund VP Small-Cap Value Fidelity VIP Growth Opportunities Portfolio ProFund VP Ultra Mid-Cap Fidelity VIP Growth Portfolio Van Eck VIP Global Hard Assets Fund 6 Fidelity VIP High Income Portfolio Vanguard ® VIF Balanced Portfolio Fidelity VIP Index 500 Portfolio Vanguard ® VIF High Yield Bond Portfolio Fidelity VIP Investment Grade Bond Portfolio Vanguard ® VIF International Portfolio Fidelity VIP Mid Cap Portfolio Vanguard ® VIF Mid-Cap Index Portfolio Fidelity VIP Money Market Portfolio Vanguard ® VIF REIT Index Portfolio Fidelity VIP Overseas Portfolio Vanguard ® VIF Short-Term Investment-Grade Portfolio Goldman Sachs VIT Large Cap Value Fund 1 Vanguard ® VIF Small Company Growth Portfolio Goldman Sachs VIT Structured Small Cap Equity Vanguard ® VIF Total Bond Market Index Portfolio Fund Invesco V.I. Financial Services Fund 2 Vanguard ® VIF Total Stock Market
